       Case 1:20-cv-04809-TCB Document 59-8 Filed 12/05/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


L. Lin Wood, Jr.,

                Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                   20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

                Defendants.


                AFFIDAVIT / DECLARATION OF STEVE YOUNG

      Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, STEVE YOUNG, who being duly sworn, deposed

and stated as follows:

      1.        My name is STEVE YOUNG. I am over 18 years of age, a citizen of

the State of Georgia, suffer from no legal disabilities, and am otherwise competent

to testify to the matters contained herein. I have personal knowledge of the facts

here, and if called as a witness, can testify completely thereto.

      2.        I am a resident of and registered elector in Fulton County, Georgia.




KH621099.DOCX                               1
       Case 1:20-cv-04809-TCB Document 59-8 Filed 12/05/20 Page 2 of 4




      3.        On November 15, 2020, I was present as an observer credentialed by

the Democratic Party of Georgia to observe the statewide hand recount of ballots

cast in the 2020 Presidential Election in DeKalb County, Georgia (the “Recount”).

      4.        I arrived at 2994 Turner Hill Road, Stonecrest, GA 30038, where the

Recount was held, at approximately 7:30 a.m.

      5.        On arrival, I had no problems accessing the space where the Recount

was happening.

      6.        While I was observing the Recount, there were approximately 18-20

other credentialed observers present, with 10-12 representing the Democratic Party

of Georgia and about 8 representing the Georgia Republican Party.

      7.        At no time did I see or hear of a credentialed observer being denied

access to the Recount.

      8.        I also saw members of the public and/or the media observing the

Recount from a designated area.

      9.        While I observed the Recount, I only saw auditing teams counting

ballots cast during advance voting and marked by ballot-marking devices. I

understood from speaking with other observers and with county elections workers

that by Sunday morning, when I was observing, DeKalb had already counted all of

the hand-marked absentee ballots cast in the election. Some auditing teams on duty

KH621099.DOCX                               2
       Case 1:20-cv-04809-TCB Document 59-8 Filed 12/05/20 Page 3 of 4




while I was observing didn’t even receive a batch of ballots to count, because

DeKalb had gotten quite far in the process.

      10.       I saw a GOP-credentialed observer getting very close to the auditing

team tables and looking right over peoples’ shoulders. A gentleman in an orange

vest approached her and asked her to step back. She resisted, claiming that she was

more than six feet away. She was not. The gentleman in the orange vest informed

her that she was closer than six feet from the auditing team and advised her again

to step back. Once she complied, he returned to his station.

      11.       The Recount was very organized and efficiently run. The Recount

workers and volunteers with whom I interacted were friendly and did not treat any

observer or group of observers in a hostile way.

      12.       In short, there were few problems and no major problems while I

observed the Recount. I left the Recount around 12:30 p.m.

      13.       I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.

      14.       I declare under penalty of perjury that the foregoing is true and correct

to the best of my ability.




KH621099.DOCX                                3
Case 1:20-cv-04809-TCB Document 59-8 Filed 12/05/20 Page 4 of 4
